Order entered November 17, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01049-CV

            IN THE ESTATE OF ROBERT S. KAM, DECEASED

                    On Appeal from the Probate Court No. 3
                             Dallas County, Texas
                     Trial Court Cause No. PR-11-01368-3

                                     ORDER

      By motion filed November 14, 2022, appellant asks that we “accept” a

motion, which she asserts the county clerk has rejected for filing, asking the

probate court to determine whether the associate judge who conducted the trial and

heard appellant’s motion for new trial in this cause had authority to do so (“motion

to determine”). We note the probate court’s online docket reflects the motion to

determine has now been filed. We DENY the November 14 motion before us.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE